Citation Nr: 1609005	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for lumbar radiculopathy.  

3.  Entitlement to a compensable rating for tinea versicolor.  

4.  Entitlement to an initial rating higher than 10 percent for neuropathy of the left leg.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The Veteran served on verified active duty in the Army from February 2005 to June 2006 with a prior period of active duty for training (ACDUTRA) from January 1973 to May 1973.  He also had additional service in the Army Reserve and the Puerto Rico National Army Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was most recently before the Board in June 2012.  At that time, Board denied an initial rating higher than 10 percent for migraine headaches for the period from June 16, 2006 to February 25, 2008 and granted a 30 percent rating for the period since February 26, 2008.  The Board also denied an increase in a 20 percent rating for diabetes mellitus; denied an increase in a 10 percent rating for allergies and chronic sinusitis; denied an increase in a 10 percent rating for hypertension; denied a compensable rating for a scar of the upper back; denied a compensable rating for right ear hearing loss; and denied an increase in a 20 percent rating for lumbar spondylosis (previously listed as low back pain).  The Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include PTSD; entitlement to service connection for lumbar radiculopathy; entitlement to a compensable rating for tinea versicolor; entitlement to an initial rating higher than 10 percent for neuropathy of the left leg; and entitlement to a TDIU, for further development.  

An October 2013 RO decision granted service connection and a 10 percent rating for a depressive disorder, not otherwise specified, previously claimed as a mental condition and an anxiety disorder, not otherwise specified.  Therefore, the issue of entitlement to service connection for a psychiatric disorder other than PTSD is no longer on appeal.  The issue of entitlement to service connection for PTSD remains on appeal.  

In a VA Form 9, received in October 2013, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (Travel Board hearing).  Although the Veteran did not request a hearing on his original VA Form 9, he has a right to a hearing and, since that time, has appointed a different veterans service organization as representative.  As the Veteran has requested a Travel Board hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

